     Case 1:20-cr-00074-TH Document 4 Filed 09/09/20 Page 1 of 2FILED:
                                                                 PageID9/9/20
                                                                         #: 4
                                                           U.S. DISTRICT COURT
                                                        EASTERN DISTRICT COURT
                                                        DAVID A. O'TOOLE, CLERK

                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             BEALIMONT DIVISION

UNITED STATES OF AMERICA                     §
                                             §             NO.1:20‑CR― 74
V.                                           §             Hon. Judge Heartfield
                                             §
DOROTHY MARIE FARROW                         §

                                      INFORMATION
THE UNITED STATES ATTORNEY CHARGES:

                                          Count One

                                                  Violation: l8 U.S.C. $ 171I
                                                  (Misappropriation of Postal Funds)

      On or about October   l,   2016 and continuing until on or about October 23, 2017 , in

the Eastern District of Texas, Dorothy Marie Farrow, the defendant,     willfully and

knowingly, through her position as an employee of the United States Postal Service,

namely, Lead Clerk at the United States Post Office located in Orange, Texas, did

embezzle and convert to her own use money or property coming into her hands and under

her control as such employee, in the execution and under color of her office, such money

or property having an aggregate value exceeding $1,000.

      In violation of 18 U.S.C. $ 1711.

                                           STEPHEN J.COX
                                           United States Attorney


                                           RANDAL
                                          Assistant U.S.
     Case 1:20-cr-00074-TH Document 4 Filed 09/09/20 Page 2 of 2 PageID #: 5




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              BEAUMttNT DIVISION

UNITED STATES OF ANIIERICA                §
                                          §
v.                                        § NO.1:20¨ CR―
                                          §
DOROTHY PIARIE FARROW                     §

                               NOTICE OF PENALTY

                                        Count One


     Violation:               18 U.S.C. $ 1711

     Penalty:                 Imprisonment of not more than ten years, a fine not
                              to exceed $250,000 or twice the pecuniary gain to the
                              defendant or loss to the victim, or both; a term of
                              supervised release of not more than three years.

     Special    Assessment:   $100.00
